Citation Nr: 0621642	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  01-09 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of an eye 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel







INTRODUCTION

The veteran served on active duty from April 1944 to April 
1946.

This case came before the Board of Veterans' Appeals (Board) 
from an April 2000 RO decision which found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for residuals of an eye injury.  The 
Board issued a decision in January 2003 reopening the claim 
and directing development prior to adjudication on the merits 
consistent with then-current regulations.  The matter was 
remanded for development in August 2003 and July 2005, and 
has been returned to the Board for appellate review.  

In July 2006, the undersigned granted the veteran's motion to 
advance the case on the docket under the provisions of 
38 C.F.R. § 20.900(c).  


FINDING OF FACT

There is no competent medical evidence showing that the 
veteran has residuals of an eye injury which had their onset 
in service or were otherwise caused or aggravated by his 
active service.


CONCLUSION OF LAW

Residuals of an eye injury were not incurred or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).







REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties were fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of letters from 
the RO to the veteran dated in May 2004 and August 2005.  The 
May 2004 letter was sent following the initial decision in 
this claim and following the Board's decision to reopen the 
claim for adjudication on the merits.  The veteran was 
informed of the type of evidence he should submit to 
substantiate his claim for service connection.  The veteran 
was also told of his and VA's respective duties, and asked to 
submit information and/or evidence pertaining to the claim to 
the RO.  The content of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Technically, the Board concedes that the VCAA notice in this 
case was not satisfied prior to the initial AOJ adjudication.  
This de minimis notice defect has resulted in no prejudicial 
harm to the veteran.  There is no indication that any aspect 
of the VCAA compliant language that may have been issued 
post-adjudicatory has prevented the veteran from providing 
evidence necessary to substantiate his claim and/or affected 
the essential fairness of the adjudication of the claims  All 
evidence received was considered by the RO in the April 2005 
and March 2006 supplemental statements of the case (SSOC's), 
which addressed the claim on the merits subsequent to Board 
reopening the claim.  The veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Based on the foregoing, the Board finds that the 
appellant has not been prejudiced by a failure of VA in its 
duty to assist, and that any violation of the duty to assist 
could be no more than harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include all of the types of evidence necessary to establish 
the five elements.  However, this case is being denied, and 
the issue of prejudice as to a downstream element is moot.  
The Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  Treatment records are of record from Nashville VA 
medical center (VAMC), and multiple VA examinations have been 
conducted.  The Ashville VAMC was contacted at the veteran's 
request and reported no records for the veteran.  Private 
treatment records have been secured from Morristown Regional 
Eye Center, and there are medical statements and records from 
the veteran's treating doctors, William N. Smith, M.D., and 
Charles H. DeBusk, M.D., as well as David W. McNeil M.D., and 
Charles H. Lindsey, M.D., of the Morristown Regional Eye 
Center.  The evidence on file does not indicate nor does the 
appellant argue that there remains any additional evidence 
which has not been collected for review.  The Board finds 
that there is no reasonable likelihood that any additional 
evidence is available for review.  

The Board denies the veteran's request, set forth in his 
representative's June 2006 appellant's brief, for either an 
Independent Medical Examination or an opinion of the Chief 
Medical Director of the Veterans Health Administration of the 
VA (VHA).  The law and VA regulations provide that the Board 
may obtain an advisory medical opinion from an independent 
medical expert (IME opinion) when in its opinion, a medical 
opinion is warranted by the medical complexity or controversy 
involved in the appeal.  38 U.S.C.A. § 7109 (West 2002); 38 
C.F.R. § 20.901(d) (2005).  The necessity of obtaining such 
an opinion is left to the discretion of the Board.  See 
Bielby v. Brown, 7 Vet. App. 260, 269 (1994).  This case does 
not involve such complexity.  The opinion rendered by the VA 
examiner in March 2005 directly addresses the critical issue 
in this case, whether there is a nexus between a current eye 
disorder and the alleged incident in service.  There is no 
competent evidence showing a relationship between any 
service-connected disability and a current eye disorder.  
There is a significant amount of time between the onset of 
the current eye disorder and service, without any objective 
indication of a relationship.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(incurrence of a disorder or disease during service may be 
rebutted by absence of medical treatment for, or related 
complaints about, the claimed condition for a prolonged 
period after service).  As to a VHA, the current opinion is 
adequate to answer the question posed by the Board.  In sum, 
the Board finds that the evidence in this case is sufficient, 
and an examination or, as the case may be, an opinion, is not 
necessary.

With respect to evidence of an in-service injury, the Board 
recognizes that there are service medical records in the 
claims file.  Nonetheless, in an April 2001 contact, VA was 
informed that his records may have been destroyed in a 1973 
fire at the National Personnel Records Center (NPRC) in St. 
Louis, Missouri.  As such, the Board has a heightened duty to 
explain its findings and conclusions and to carefully 
consider the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  

Thus, the Board finds that no additional action necessary to 
reach a decision in this claim.

B.  Service Connection

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005).

The veteran served on active duty in the Navy from April 1944 
to April 1946, including service in the Asiatic-Pacific 
theater of operations during World War II, aboard the USS 
Endymion (ARL-9).  His service medical records show that on 
the service entrance examination in April 1944, he had 15/20 
vision in both eyes, correctable to 20/20.  His service 
records do not mention disease or injury to the eyes.  At his 
April 1946 service separation examination, right eye vision 
was 20/20, left eye vision was 18/20, binocular vision was 
20/20, and no disease or anatomical defect of the eyes was 
found.  Statements by the veteran in 1961, 1988 and 1995 
alleged that he was on the Endymion when it was attacked.  He 
reported in 1988 and 1995 that he sustained eye injury in the 
attack.  

The veteran currently suffers from eye disorders variously 
diagnosed as early retinal pigment epithelium changes, 
anisometropia, blepharitis OU (both eyes), pseudophakia OU, 
status post cataract surgery, OU.  Treatment records for 
cataract surgery date from 1984 from the Morristown Regional 
Eye Center, and included treatment by Drs. Lindsey and 
McNeil.  These earlier post service records contain no 
opinion as to the etiology of the veteran's cataracts.  

In connection with claims for service connection for this and 
other disorders, the veteran has recounted the story of how 
the Endymion was torpedoed and damaged by the enemy in June 
1945.  This account of the attack on the Endymion was also 
recited in post-service medical statements (including those 
from the veteran's long-time physician, William N. Smith, 
M.D., dated as early as 1988) concerning psychiatric and low 
back conditions.  

He primarily claims that his eyes were injured in a blast at 
the time of the torpedo attack on the Endymion in June 1945.  
He describes a flash burn which occurred at the time of the 
explosion, and follow-up treatment.  Documents have been 
received into the record which verify such combat incident 
involving the Endymion.  

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "The Secretary shall accept as sufficient 
proof of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . .  Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2005).

However, the United States Court of Appeals for Veterans 
Claims (the Court) has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  In Kessel v. West, 13 Vet. App. 9 (1999), the Court 
affirmed that the 38 U.S.C.A. § 1154(b) presumption only 
relates to the question of service incurrence, it does not 
relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in- 
service event and the current disability.

Consistent with the above, the Board does not dispute the 
veracity of the veteran's account of hurting his eyes during 
the incident on the Endymion.  However, the question left for 
the Board's consideration is whether an etiological 
relationship exists between the in-service incident and his 
current eye problems.  A preponderance of the evidence weighs 
against this aspect of the veteran's claim.

First, the Board notes that service medical records following 
the 1945 injury are negative for complaints or treatment of 
eye problems.  Further, although he gave a history to Dr. 
Smith of problems with the eyes since service, (as reported 
by Dr. Smith in November 2001), the veteran's discharge 
examination indicated that his eyes were normal.  There is 
also no evidence of any type of treatment until 1984, which 
is many years post military service.

Records received from the Morristown Eye Center make no 
reference to the veteran's active service.  The records only 
address post-service treatment related to lens implant and 
cataracts.  

Finally, after reviewing the complete claims file (with the 
exception of a VA treatment record for blepharitis in May 
2005, which is simply evidence of ongoing eye care) and 
examining the veteran in September 2004, a VA examiner 
indicated in March 2005 the "As to whether or not the 
patient's cataracts and cataract extraction surgeries were 
exacerbated by this [flash burn] incident is undeterminable 
in my opinion."  The examiner noted no record of the 
veteran's visual acuity within six months or one year of the 
incident.  Noting the years that passed between the incident 
and the time the cataracts appeared, when the veteran was in 
his fifties, the examiner stated that "Having cataracts in 
your fifties is not uncommon.  His level of cataract could 
likely be age-related."  The examiner did note however, that 
the veteran had correctable vision to 20/20 in the right eye 
and 20/30- in the left eye in the September 2004 VA 
examination.  

Thus, following a review of the record and accepting the 
veteran's account of the flash burn, the examiner was unable 
to form an opinion, without resorting to speculation.  The 
Court has long held that service connection may not be 
granted based on a speculative medical opinion.  See Stegman 
v. Derwinski, 3 Vet. App. 228 (1992) (held that evidence 
favorable to the veteran's claim that did little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure was insufficient to 
establish service connection).  The March 2005 opinion 
therefore has lacks probative value in terms of supporting 
the veteran's claim.  Moreover, the Board notes the November 
2001 letter from Dr. Smith, which records the veteran's 
reported history but does not include an opinion as to the 
likelihood of a relationship between current problems and 
service.  This also no probative value on the critical issue 
of nexus.  As such, the Board finds that the veteran has 
failed to submit any competent medical evidence showing that 
his current eye problems were caused or aggravated by his 
active service.

To the extent that the veteran himself has claimed he 
currently has an eye disability that was caused or aggravated 
by an in-service burn, the Board notes that as a layman, he 
has no competence to give a medical opinion on the diagnosis 
or etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which 
to grant the claim for service connection.  Lathan v. Brown, 
7 Vet. App. 359, 365 (1995).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for residuals of an eye injury and 
that, therefore, the provisions of § 5107(b) are not 
applicable.


ORDER

Entitlement to service connection for residuals of an eye 
injury is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


